DETAILED ACTION
1.	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 6, 9, 10, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2015/0253940 A1) and further in view of Hatem et al. (US 2009/0125837 A1).

In regard to claim 1, Morris discloses a computing device comprising: a hardware processor; and a machine-readable storage medium storing instructions, the instructions executable by the hardware processor to (Fig. 1): 
generate a graphical user interface including a first portion and a second portion, the first portion including a tree menu comprising a plurality of topic links, wherein the tree menu presents a hierarchical view of related topics with at least one parent topic at a first level linked to at least one child topic at a lower level (Fig. 4, Paragraph 0044, and Paragraphs 0057-0059: user interface with a first section listing a menu of links and a second section for displaying the contents of the links. As illustrated the menu of links is hierarchical view (e.g. tree view) of related topics (tabs with media players, e.g. TabA, TabB, TabC ) with at least one parent topic at first level (e.g. TabA) and at least one child topic at a lower level (e.g. Movie)); 
in response to a user selection of a first topic link in the tree menu, present a first topic window in the second portion of the graphical user interface (Paragraph 0060, Paragraph 0077, and Paragraph 0080: the links are selectable to display the contents in tabs displayed the second section).  
While Morris teaches present a first topic window in the second portion of the graphical user interface, they fail to show the in response to a user command to minimize the first topic window: minimize the first topic window; and present a snapshot window in the second portion of the graphical user interface, the snapshot window comprising a first snapshot of the first topic window, as recited in the claims.  Hatem teaches a tabbed interface similar to that of Morris.  In addition, Hatem further teaches 
providing a control that receives a user command and causes a first content window to be minimized and present a snapshot window, where the snapshot window comprises a first snapshot of the first content window (Fig. 1, Paragraph 0018, and Paragraph 0019: tab navigation element 120B is provided where selection causes a first content window to be minimized (hidden from display) and a thumbnail window to be displayed that displays thumbnail representation of content windows).
It would have been obvious to one of ordinary skill in the art, having the teachings of Morris and Hatem before him before the effective filing date of the claimed invention, to modify the present a first topic window in the second portion of the graphical user interface taught by Morris to include the providing a control that receives a user command and causes a first content window to be minimized and present a snapshot window, where the snapshot window comprises a first snapshot of the first content window of Hatem, in order to obtain in response to a user command to minimize the first topic window: minimize the first topic window; and present a snapshot window in the second portion of the graphical user interface, the snapshot window comprising a first snapshot of the first topic window.  It would have been advantageous for one to utilize such a combination as the clutter of a multiplicity of tabs in the tab control can be managed in a single user interface, as suggested by Hatem (Paragraph 0017 lines 11-13).  

	In regard to claim 2, Hatem further discloses wherein the snapshot window comprises a plurality of snapshots of a plurality of topic windows, wherein each of the plurality of topic windows is open in a second portion of the graphical user interface (Fig. 1, Paragraph 0018, and Paragraph 0019: plural thumbnails for plural open tab windows).  Accordingly, the combination further teaches wherein the snapshot window comprises a plurality of snapshots of a plurality of topic windows, wherein each of the plurality of topic windows is open in the second portion of the graphical user interface.

	In regard to claim 3, the combination of Morris and Hatem further discloses wherein each snapshot of the plurality of snapshots is associated with a unique topic link in the tree menu (All cited portions and explanation of Morris and Hatem from the rejections of claims 1 and 2 are incorporated herein. As the each tabbed window is associated with a unique link in the tree menu of Morris, then each thumbnail representing each tabbed window in view of the combination of Morris and Hatem would result in each thumbnail being associated with a unique link from the menu).

	In regard to claim 6, Hatem further discloses in response to a user selection of the first snapshot, maximizing the corresponding window (Paragraph 0017 lines 9-11 and Paragraph 0019 lines 6-9: the tabbed window corresponding to a selected thumbnail is activated).  Accordingly, the combination further teaches wherein the instructions are executable by the hardware processor to: in response to a user selection of the first snapshot, maximize the first topic window in the second portion of the graphical user interface. 

	In regard to claim 9, Morris discloses a method for presenting topic windows, comprising: 
generating, using a processor, a graphical user interface including a first portion and a second portion, the first portion including a tree menu wherein the tree menu presents a hierarchical view of related topics with at least one parent topic at a first level linked to at least one child topic at a lower level (Fig. 4, Paragraph 0044, and Paragraphs 0057-0059: user interface with a first section listing a menu of links and a second section for displaying the contents of the links. As illustrated the menu of links is hierarchical view (e.g. tree view) of related topics (tabs with media players, e.g. TabA, TabB, TabC) with at least one parent topic at first level (e.g. TabA) and at least one child topic at a lower level (e.g. Movie)); 
receiving, using the processor, a plurality of user selections of topic links in the tree menu; responsive to the plurality of user selections of topic links, opening a plurality of topic windows in the second portion of the graphical user interface (Paragraph 0060, Paragraph 0077, and Paragraph 0080: the links are selectable to display the contents in tabs displayed the second section). 
While Morris teaches opening a plurality of topic windows in the second portion of the graphical user interface, they fail to show the receiving, using the processor, a user command; and responsive to the user command, presenting a snapshot window in the second portion of the graphical user interface, the snapshot window comprising a plurality of snapshots representing the plurality of topic windows, as recited in the claims.  Hatem teaches a tabbed interface similar to that of Morris.  In addition, Hatem further teaches 
providing a control that receives a user command to present a snapshot window, where the snapshot window comprises snapshots of a plurality of open windows (Fig. 1, Paragraph 0018, and Paragraph 0019: tab navigation element 120B is provided where selection causes a thumbnail window to be displayed that displays thumbnail representation of open content windows).
It would have been obvious to one of ordinary skill in the art, having the teachings of Morris and Hatem before him before the effective filing date of the claimed invention, to modify the opening a plurality of topic windows in the second portion of the graphical user interface taught by Morris to include the providing a control that receives a user command to present a snapshot window, where the snapshot window comprises snapshots of a plurality of open windows of Hatem, in order to obtain receiving, using the processor, a user command; and responsive to the user command, presenting a snapshot window in the second portion of the graphical user interface, the snapshot window comprising a plurality of snapshots representing the plurality of topic windows.  It would have been advantageous for one to utilize such a combination as the clutter of a multiplicity of tabs in the tab control can be managed in a single user interface, as suggested by Hatem (Paragraph 0017 lines 11-13).

In regard to claim 10, Hatem further discloses wherein the user command is a command to minimize one of the plurality of topic windows (Fig. 1 and Paragraph 0019 lines 1-3: the selection of tab navigation element 120B causes other tabbed windows to be hidden therefore can be considered a command to minimize one of a plurality of windows). Accordingly, the combination further teaches wherein the user command is a command to minimize one of the plurality of topic windows.

In regard to claim 14, Hatem further discloses in response to a user selection of a first snapshot of the plurality of snapshots, maximizing the corresponding window (Paragraph 0017 lines 9-11 and Paragraph 0019 lines 6-9: the tabbed window corresponding to a selected thumbnail is activated).  Accordingly, the combination further teaches in response to a user selection of a first snapshot of the plurality of snapshots, maximize a first topic window of the plurality of topic windows in the second portion of the graphical user interface. 

In regard to claim 15, Morris discloses an article comprising a non-transitory machine-readable storage medium storing instructions that upon execution cause a processor to (Paragraphs 0172-0173): 
generate a graphical user interface including a first portion and a second portion, the first portion including a tree menu comprising a plurality of topic links wherein the tree menu presents a hierarchical view of related topics with at least one parent topic at a first level linked to at least one child topic at a lower level (Fig. 4, Paragraph 0044, and Paragraphs 0057-0059: user interface with a first section listing a menu of links and a second section for displaying the contents of the links. As illustrated the menu of links is hierarchical view (e.g. tree view) of related topics (tabs with media players, e.g. TabA, TabB, TabC) with at least one parent topic at first level (e.g. TabA) and at least one child topic at a lower level (e.g. Movie)); 
in response to a user selection of a first topic link in the tree menu, present a first topic window in the second portion of the graphical user interface (Paragraph 0060, Paragraph 0077, and Paragraph 0080: the links are selectable to display the contents in tabs displayed the second section). 
While Morris teaches present a first topic window in the second portion of the graphical user interface, they fail to show the in response to a user command, present a snapshot window in the second portion of the graphical user interface, the snapshot window comprising a first snapshot of the first topic window, as recited in the claims.  Hatem teaches a tabbed interface similar to that of Morris.  In addition, Hatem further teaches 
providing a control that receives a user command to present a snapshot window, where the snapshot window comprises a first snapshot of a first content window (Fig. 1, Paragraph 0018, and Paragraph 0019: tab navigation element 120B is provided where selection causes a thumbnail window to be displayed that displays thumbnail representation of open content windows).
It would have been obvious to one of ordinary skill in the art, having the teachings of Morris and Hatem before him before the effective filing date of the claimed invention, to modify the present a first topic window in the second portion of the graphical user interface taught by Morris to include the providing a control that receives a user command to present a snapshot window, where the snapshot window comprises a first snapshot of a first content window of Hatem, in order to obtain in response to a user command, present a snapshot window in the second portion of the graphical user interface, the snapshot window comprising a first snapshot of the first topic window.  It would have been advantageous for one to utilize such a combination as the clutter of a multiplicity of tabs in the tab control can be managed in a single user interface, as suggested by Hatem (Paragraph 0017 lines 11-13).

In regard to claim 16, Hatem further discloses wherein the user command is a command to minimize a first content window (Fig. 1 and Paragraph 0019 lines 1-3: the selection of tab navigation element 120B causes other tabbed windows to be hidden therefore can be considered a command to minimize one of a plurality of windows). Accordingly, the combination further teaches wherein the user command is a command to minimize the first topic window.

In regard to claim 17, Hatem further discloses wherein the snapshot window comprises a plurality of snapshots of a plurality of topic windows, wherein each of the plurality of topic windows is minimized in a second portion of the graphical user interface (Fig. 1, Paragraph 0018, and Paragraph 0019: plural thumbnails for plural hidden tab windows).  Accordingly, the combination further teaches wherein the snapshot window comprises a plurality of snapshots of a plurality of topic windows, wherein each of the plurality of topic windows is minimized in the second portion of the graphical user interface.

4.	Claims 4, 5, 11, 12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2015/0253940 A1), Hatem et al. (US 2009/0125837 A1), and further in view of Sasaki (US 2007/0094611 A1).

In regard to claims 4 and 5, while Morris and Hatem teach wherein each snapshot of the plurality of snapshots is associated with a unique topic link in the tree menu, they fail to show the wherein each snapshot and its associated topic link are indicated by a unique color and wherein each snapshot and its associated topic link are indicated by a line connector, as recited in the claims.  Sasaki teaches associated content similar to that of Morris and Hatem.  In addition, Sasaki further teaches 
utilizing a color and line connector to indicate an association between two displayed items (Paragraph 0102 lines 4-8). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Morris, Hatem, and Sasaki before him before the effective filing date of the claimed invention, to modify the wherein each snapshot of the plurality of snapshots is associated with a unique topic link in the tree menu taught by Morris and Hatem to include the utilizing a color and line connector to indicate an association between two displayed items of Sasaki, in order to obtain wherein each snapshot and its associated topic link are indicated by a unique color and wherein each snapshot and its associated topic link are indicated by a line connector.  It would have been advantageous for one to utilize such a combination as clearly showing the correspondence between displayed information items, as suggested by Sasaki (Paragraph 0016).  

In regard to claims 11 and 12, while Morris and Hatem teaches a plurality of snapshots and associated topic links, they fail to show the displaying a plurality of topic markers in the graphical user interface, wherein each of the plurality of topic markers is a graphic identifier that is displayed with a snapshot and its associated topic link and wherein each of the plurality of topic markers has a unique color, as recited in the claims.  Sasaki teaches associated content similar to that of Morris and Hatem.  In addition, Sasaki further teaches 
utilizing a color and line connector to indicate an association between two displayed items (Paragraph 0102 lines 4-8). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Morris, Hatem, and Sasaki before him before the effective filing date of the claimed invention, to modify the plurality of snapshots and associated topic links taught by Morris and Hatem to include the utilizing a color and line connector to indicate an association between two displayed items of Sasaki, in order to obtain displaying a plurality of topic markers in the graphical user interface, wherein each of the plurality of topic markers is a graphic identifier that is displayed with a snapshot and its associated topic link and wherein each of the plurality of topic markers has a unique color.  It would have been advantageous for one to utilize such a combination as clearly showing the correspondence between displayed information items, as suggested by Sasaki (Paragraph 0016).  

In regard to claims 18 and 19, the combination of Morris and Hatem further discloses wherein each snapshot is associated with a unique topic link in the tree menu (All cited portions and explanation of Morris and Hatem from the rejections of claims 1 and 2 are incorporated herein. As the each tabbed window is associated with a unique link in the tree menu of Morris, then each thumbnail representing each tabbed window in view of the combination of Morris and Hatem would result in each thumbnail being associated with a unique link from the menu).
While Morris and Hatem teaches wherein each snapshot is associated with a unique topic link in the tree menu, they fail to show the wherein each snapshot and its associated topic link are indicated by a unique color and wherein each snapshot and its associated topic link are indicated by a line connector, as recited in the claims.  Sasaki teaches associated content similar to that of Morris and Hatem.  In addition, Sasaki further teaches 
utilizing a color and line connector to indicate an association between two displayed items (Paragraph 0102 lines 4-8). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Morris, Hatem, and Sasaki before him before the effective filing date of the claimed invention, to modify the wherein each snapshot is associated with a unique topic link in the tree menu taught by Morris and Hatem to include the utilizing a color and line connector to indicate an association between two displayed items of Sasaki, in order to obtain wherein each snapshot and its associated topic link are indicated by a unique color and wherein each snapshot and its associated topic link are indicated by a line connector.  It would have been advantageous for one to utilize such a combination as clearly showing the correspondence between displayed information items, as suggested by Sasaki (Paragraph 0016).

5.	Claims 7, 8, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2015/0253940 A1), Hatem et al. (US 2009/0125837 A1), and further in view of Lin (US 2013/0198692 A1).

In regard to claims 7 and 8, while Morris teaches the second portion of the graphical user interface and the first topic window, they fail to show the in response to a user selection of a view selector in the second portion of the graphical user interface, present a list window in the second portion of the graphical user interface, the list window comprising a first text box including a title of the first topic window and wherein the list window comprises a plurality of text boxes, wherein each of the plurality of text boxes includes a unique title of a topic window that is open in the second portion of the graphical user interface, as recited in the claims.  Lin teaches windows similar to that of Morris.  In addition, Lin further teaches 
providing a selectable option to separately list all open content (Fig. 7A and Paragraph 0045 lines 15-21)
It would have been obvious to one of ordinary skill in the art, having the teachings of Morris, Hatem, and Lin before him before the effective filing date of the claimed invention, to modify the second portion of the graphical user interface taught by Morris to include the providing a selectable option to separately list all open content of Lin, in order to obtain in response to a user selection of a view selector in the second portion of the graphical user interface, present a list window in the second portion of the graphical user interface, the list window comprising a first text box including a title of the first topic window and wherein the list window comprises a plurality of text boxes, wherein each of the plurality of text boxes includes a unique title of a topic window that is open in the second portion of the graphical user interface.  It would have been advantageous for one to utilize such a combination as improved techniques for aiding users in managing presentation of open documents would have been obtained, as suggested by Lin (Paragraph 0013).

In regard to claim 13, while Morris teaches the second portion of the graphical user interface and the plurality of topic windows, they fail to show the receiving a user selection of a view selector in the second portion of the graphical user interface, responsive to the user selection, presenting a list window in the second portion of the graphical user interface, the list window comprising a plurality of text boxes including titles of the plurality of topic windows, as recited in the claims.  Lin teaches windows similar to that of Morris.  In addition, Lin further teaches 
providing a selectable option to separately list all open content (Fig. 7A and Paragraph 0045 lines 15-21)
It would have been obvious to one of ordinary skill in the art, having the teachings of Morris, Hatem, and Lin before him before the effective filing date of the claimed invention, to modify the second portion of the graphical user interface and the plurality of topic windows taught by Morris to include the providing a selectable option to separately list all open content of Lin, in order to obtain receiving a user selection of a view selector in the second portion of the graphical user interface, responsive to the user selection, presenting a list window in the second portion of the graphical user interface, the list window comprising a plurality of text boxes including titles of the plurality of topic windows.  It would have been advantageous for one to utilize such a combination as improved techniques for aiding users in managing presentation of open documents would have been obtained, as suggested by Lin (Paragraph 0013).

In regard to claim 20, while Morris teaches the second portion of the graphical user interface and the first topic window, they fail to show the in response to a user selection of a view selector in the second portion of the graphical user interface, present a list window in the second portion of the graphical user interface, the list window comprising a first text box including a full title of the first topic window, as recited in the claims.  Lin teaches windows similar to that of Morris.  In addition, Lin further teaches 
providing a selectable option to separately list all open content (Fig. 7A and Paragraph 0045 lines 15-21)
It would have been obvious to one of ordinary skill in the art, having the teachings of Morris, Hatem, and Lin before him before the effective filing date of the claimed invention, to modify the second portion of the graphical user interface taught by Morris to include the providing a selectable option to separately list all open content of Lin, in order to obtain in response to a user selection of a view selector in the second portion of the graphical user interface, present a list window in the second portion of the graphical user interface, the list window comprising a first text box including a full title of the first topic window.  It would have been advantageous for one to utilize such a combination as improved techniques for aiding users in managing presentation of open documents would have been obtained, as suggested by Lin (Paragraph 0013).

Response to Arguments
6.	The amendments to claims 1, 16, and 20 have overcome the 35 U.S.C. 112 rejections of claims 1-8, 16, and 20. Accordingly, the 35 U.S.C. 112(b) rejections of claims 1-8, 16, and 20 are withdrawn. 

7.	The arguments with respect to the prior art rejections have been full considered but are not persuasive.
It is argued that the cited references, individual or in combination fail to disclose a graphical user interface including a first portion and a second portion, the first portion including a tree menu comprising a plurality of topic links, wherein the tree menu presents a hierarchical view of related topics with at least one parent topic at a first level linked to at least child topic at a lower level. The examiner respectfully disagrees. 
Fig. 4 and corresponding description of Morris teaches the argued user interface. The first portion of the user interface provides a sidebar and the second portion of the user interface provides tabbed content windows. As illustrated and described, the sidebar provides plural selectable representation (e.g. links). Further, as illustrated and described, each listed Tab (e.g. TabA, TabB, TabC) is with respect to a Tab that includes a media player. Therefore, each listed Tab are related topics (e.g. tabs that include a media player) and further are parent topics at a first level. Further, as illustrated and described, each listed Tab has indented listed media streams of a respective Tab.  Therefore, each listed media stream is a child topic at a lower level (e.g. indented under its respective Tab). Accordingly, Morris illustrates and describes a graphical user interface including a first portion and a second portion, the first portion including a tree menu comprising a plurality of topic links, wherein the tree menu presents a hierarchical view of related topics with at least one parent topic at a first level linked to at least child topic at a lower level. 
Further, the displayed “Media Control” in Fig. 4 could be considered a first parent topic at a first level, each listed Tab (e.g. TabA, TabB, TabC) can be considered a child topic to the “Media Control” parent topic and also a parent topic at a second level, and each listed media stream can be considered a child topic at a third level to the “Media Control” parent topic and a child topic of a Tab at the second level.           

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173